Braley, J.
The judge before whom this case was tried without a jury having been warranted in finding on the record, that the defendant Carrie M. Greenwood signed the promissory note in suit as a joint and several maker with full knowledge of its tenor and that the consideration therefor was money lent by the plaintiff to her husband to be secured by a mortgage on his real estate, properly refused all the defendants’ requests. R. L. c. 153, § 2; c. 73, § 41. Harvey v. Squire, 217 Mass. 411, 414. Hooper v. Cuneo, 227 Mass. 37, 40.
Nor do we discover any error of law because the memorandum or decision of the judge was not communicated or announced to counsel until some time after the case had been reserved for consideration.

Exceptions overruled.